HEALY, Circuit Judge
(dissenting).
The appeal is from an order denying an application for leave to file a habeas corpus petition in forma pauperis. Such an application is addressed to the discretion of the trial court, Huffman v. Smith, 9 Cir., 172 F.2d 129, Tate v. People, 9 Cir., 187 F. 2d 98, and I am unable to see that the court abused its discretion. The petition for the writ presented no question of substance. Most of the points raised had been fully considered by the California court on appeal from the judgment of conviction, People v. Ekberg, 94 Cal.App.2d 613, 211 P.2d 316, and their lack of merit exposed. In respect of points not urged on the direct appeal there is likewise no substantial showing of the denial of a federal right. I would affirm the judgment.